Citation Nr: 0217702	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating greater than 30 percent 
for residuals of heart valve replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
Board) on appeal from an April 1999  decision of the 
Department of Veterans (Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that granted service connection for heart 
valve replacement and assigned a 30 percent evaluation.  

The Board finds that statements by the veteran's 
representative, particularly in May 2002, and by various 
physicians have clearly raised the issue of entitlement to 
a total disability rating based on individual 
unemployability.  Further, the veteran's representative 
has also raised the issue of entitlement to a temporary 
total disability rating for convalescence following his 
pacemaker surgery.  Neither of those issues has been 
considered by the RO.  They are referred to the RO for 
appropriate action.  


REMAND

Because the criteria for assignment of a total disability 
rating based on individual unemployability due to service-
connected disability include some of the same 
considerations that would be considered in assigning an 
extraschedular rating for the veteran's service-connected 
heart disability, the Board finds that those two issues 
are both inextricably intertwined with each other.   See 
Babchak v. Principi, 3 Vet. App. 466, 467 (1992).  In such 
a case, Remand of the appealed issue is appropriate in 
order to permit the RO to adjudicate the issues together.  

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should request that the veteran 
provide the names and addresses of all health 
care providers who have treated him for his 
valvular heart disease since January 2001.  They 
should then request copies of the records of all 
treatment identified by him.  All records so 
received should be associated with the claims 
file.  

2.  The RO should then schedule the veteran for 
an examination by a cardiologist to determine the 
nature and extent of the service-connected 
valvular heart disability.  The claims file must 
be reviewed by the examiner in conjunction with 
the examination.  All indicated special studies 
should be completed.  The examiner's report 
should describe the manifestations of the 
veteran's service-connected valvular heart 
disability in terms of the VA Rating Schedule, 
listing all current pertinent clinical findings 
and symptomatology attributable to the service-
connected disability, and also noting 
symptomatology that is attributable to non-
service-connected disabilities, e.g., chronic 
obstructive pulmonary disease.  The examiner 
should also comment on the overall functional 
impairment due solely to the service-connected 
disability, including the effect that the 
disability has on the veteran's ability to work.  
To the extent possible, the examiner should 
resolve any inconsistency in prior medical 
opinions in this regard.  

3.  Upon completion of the requested development, 
the RO should advise the veteran and his 
representative of the evidence that is needed to 
substantiate his claim, pursuant to the Veterans 
Claims Assistance Act (VCAA), providing them with 
an opportunity to respond.  The RO should then 
again consider the veteran's claim for a higher 
initial rating for his service-connected valvular 
heart disease and should also consider his claim 
for a total disability rating based on individual 
unemployability, as noted above.  If action taken 
regarding the rating for heart disease is adverse 
to the veteran, he and his accredited 
representative should be furnished a supplemental 
statement of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose 
of this REMAND is to obtain clarifying information and to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



